   8:20-cr-00222-RFR-MDN Doc # 17 Filed: 09/15/20 Page 1 of 1 - Page ID # 27




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR222

           vs.
                                                                              ORDER
CARLOS ARMANDO ZAZUETA-
ARRELLANO,

                         Defendant.


        This matter is before the court on Defendant's MOTION FOR EXTENSION OF PRETRIAL
MOTION DEADLINE [16]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 21-day extension. Pretrial Motions shall be filed by October
5, 2020.


        IT IS ORDERED:
        1.       Defendant's MOTION FOR EXTENSION OF PRETRIAL MOTION DEADLINE
[16] is granted. Pretrial motions shall be filed on or before October 5, 2020.
        2.       The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between September 14, 2020, and October 5, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 15th day of September, 2020.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
